Citation Nr: 1708898	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  13-35 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to payment of attorney fees from past-due benefits.

(The issues of service connection for ischemic heart disease, as due to herbicide exposure; bilateral hearing loss and for tinnitus; whether new and material evidence has been received to reopen the claim for service connection for a gunshot wound of the left wrist; and entitlement to an effective date prior to July 1, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD) with somatoform disorder, major depression and anxiety, are the subject of a separate, but concurrently issued, decision.)


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1969 to March 1971. 

This matter relating to attorney fees is before the Board of Veterans' Appeals (Board) following an April 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In the instant case, the appellant is an attorney who was retained by the Veteran. 

This case involves a simultaneously contested claim, since allowance of the appellant's appeal could result in lesser back benefits paid to the Veteran.  38 C.F.R. § 20.3 (p) (2016).  As a simultaneously contested claim, special procedural regulations are applicable.  Under 38 C.F.R. § 19.100 (2016), all interested parties will be specifically notified of the action taken by the agency of original jurisdiction (AOJ) in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  Under 38 C.F.R. 
§ 19.101 (2016), upon the filing of an NOD in a simultaneously contested claim, all interested parties will be furnished with a copy of the SOC.  Pursuant to 38 C.F.R. 
§ 19.102 (2016), when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 U.S.C.A. § 7105A (West 2014). 

The appeal is once again REMANDED to the AOJ.  VA will notify the appellant if further action, on his part, is required.


REMAND

The matter at issue presents with a complex procedural history, which was recounted in the Board's August 2014 remand and will not be repeated herein.  At issue is the calculated amount of attorney fees awarded to appellant in April 2012.  At the time of the award, the AOJ failed to address the basis by which it concluded that an award of $2,590.60 in attorney's fees was proper.

In its August 2014 remand, the Board instructed the AOJ to issue a supplemental statement of the case (SSOC) to the appellant and Veteran, outlining in detail the basis for the award of $2,590.60 in attorney's fees.  A review of the file reveals that, to date, no such SSOC has been issued in this case. 

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

As noted in its previous remand, without any explanation of how the AOJ arrived at its calculation, the appellant is precluded from arguing effectively in support of his claim on appeal.  The lack of a sufficient explanation by the AOJ for the amount of the attorney fee award also limits the Board in conducting an appropriate appellate review. 

Therefore, prior to the Board's consideration of the present appeal, the AOJ on remand should provide a full explanation and accounting for its decision to award an attorney fee of no more than $2,590.60. 




Accordingly, the case is REMANDED for the following action:

The AOJ should issue the appellant (with a copy to the Veteran) a supplemental statement of the case (SSOC) containing a thorough explanation for the basis of the award of attorney fees in the amount of $2,590.60 for past due benefits.  The explanation should include identifying the amount of the retroactive award to the Veteran on which the attorney fee is based and a full discussion of how the $2,590.60 attorney fees award was calculated. 

Thereafter, the appellant and Veteran should be given an opportunity to respond before the case is returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



                    _________________________________________________
	R. FEINBERG
Veterans Law Judge,  Board of Veterans' Appeals

Department of Veterans Affairs



